

Exhibit 10.2




Nonqualified Stock Option Award Agreement
Supplemental Award


A NONQUALIFIED STOCK OPTION AWARD (hereinafter the “Option”) for the number of
shares of Nordstrom Common Stock (“Common Stock”), as noted in the Nonqualified
Stock Option Award Notice (the “Notice”), of Nordstrom, Inc., a Washington
Corporation (the “Company”), is hereby granted to the Recipient (“Optionee”) on
the date set forth in the Notice, subject to the terms and conditions of this
Award Agreement. The Option is also subject to the terms, definitions and
provisions of the Nordstrom, Inc. 2010 Equity Incentive Plan (the “Plan”),
adopted by the Board of Directors of the Company (the “Board”) and approved by
the Company’s shareholders, which is incorporated in this Award Agreement. To
the extent inconsistent with this Award Agreement, the terms of the Plan shall
govern. Terms not defined herein shall have the meanings as set forth in the
Plan. The Compensation Committee of the Board (the “Compensation Committee”) has
the discretionary authority to construe and interpret the Plan and this Award
Agreement. All decisions of the Compensation Committee upon any question arising
under the Plan or under this Award Agreement shall be final and binding on all
parties. The Option is subject to the following terms and conditions:


1.
OPTION EXERCISE PRICE

The Option exercise price is one hundred percent (100%) of the fair market value
of a share of Common Stock as determined by the closing price of Common Stock on
the New York Stock Exchange on the date of grant. For this purpose, the date of
grant is indicated in the Notice.


2.
VESTING AND EXERCISING OF OPTION

Except as set forth in Section 5, the Option shall vest and be exercisable
pursuant to the terms of the vesting schedule set forth in the Notice. The
certificate(s) or shares of Common Stock as to which the Option shall be
exercised shall be registered in the name of the person(s) exercising the Option
unless another person is specified. An Option hereunder may not at any time be
exercised for a fractional number of shares.
(a)
Method of Exercise. The Option shall be exercisable (only to the extent vested)
by a written notice in a form prescribed by the Company that shall:

(i)
state the election to exercise the Option, the number of shares, the total
option exercise price, and the name and address of the Optionee;

(ii)
be signed by the person entitled to exercise the Option; and

(iii)
be in writing and delivered to Nordstrom Leadership Benefits (either directly or
through a broker).

(b)
Payment upon Exercise. Payment of the option exercise price for any shares with
respect to which an Option is being exercised shall be by:

(i)
check or bank wire transfer, or

(ii)
giving an irrevocable direction for a broker approved by the Company to sell all
or part of the Option shares and to deliver to the Company from the sale
proceeds an amount sufficient to pay the option exercise price and any amount
required to be withheld to meet the Company’s minimum statutory withholding
requirements, including the employee’s share of payroll taxes. (The balance of
the sale proceeds, if any, will be delivered to the Optionee.)

(c)
Restrictions on Exercise. The Option may not be exercised if the issuance of the
shares upon such exercise would constitute a violation of any applicable federal
or state securities or other law or valid regulation, or the Company’s Insider
Trading Policy. As a condition to the exercise of the Option, the Company may
require the person exercising the Option to make any representation and warranty
to the Company as the Company’s counsel advises and as may be required by the
Company or by any applicable law or regulation.



3.
ACCEPTANCE OF OPTION AND TERMS

Although the Company may or may not require the Optionee’s signature upon
accepting the grant, the Optionee remains subject to the terms and conditions of
this Award Agreement. The Optionee agrees to comply with any and all legal
requirements and Company policies related to this Option or shares of Company
Common Stock which may be acquired upon exercise of this Option. The Optionee
acknowledges receipt of a copy of the Plan in connection with the acceptance of
the Award.


4.
NONTRANSFERABILITY OF OPTION

The Option may not be sold, pledged, assigned or transferred in any manner
except in the event of the Optionee’s death. In the event of the Optionee’s
death, the Options may be transferred to the person indicated on a valid
beneficiary form, as designated by the Company, or if no designated beneficiary
form is available, then to the person to whom the Optionee’s rights have passed
by will or the laws of descent and distribution. Except as set forth in Section
5, the Option may be exercised during the lifetime of the Optionee only by the
Optionee or by the guardian or legal representative of the Optionee. The terms
of this Award Agreement shall be binding upon the executors, administrators,
heirs and successors of the Optionee





--------------------------------------------------------------------------------






5.
SEPARATION OF EMPLOYMENT

Except as set forth in this section, a vested Option may only be exercised while
the Optionee is an employee of the Company or one of its subsidiaries (the
“Employer”). If an Optionee’s employment is terminated, the Optionee or his or
her legal representative shall have the right to exercise the Option after such
termination as follows:
(a)
If the Optionee dies while employed by the Employer, a prorated number of
Options shall immediately vest based on a number of full months the Optionee was
employed during the term of this Award Agreement and may be exercised during the
period ending four years after the Optionee’s death. The recipient named on the
beneficiary form, as designated by the Company, may exercise such rights. If no
valid beneficiary form exists, then the person to whom the Optionee’s rights
have passed by will or the laws of descent and distribution may exercise such
rights. In no event may the Option be exercised more than 10 years from the date
of grant. If the Option was granted less than one month prior to death, such
Option shall be forfeited as of the date of death.

(b)
If the Optionee is separated due to his or her disability, as defined in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”), and the
Optionee provides Nordstrom Leadership Benefits with reasonable documentation of
the Optionee’s disability, a prorated number of Options shall immediately vest
as of the date of such separation, based on a number of full months the Optionee
was employed during the term of this Award Agreement, and may be exercised
during the period ending four years after separation. In no event may the Option
be exercised more than 10 years from the date of grant. If the Option was
granted less than one month prior to separation due to the Optionee’s
disability, such Option shall be forfeited as of the date of separation.

(c)
Notwithstanding subparagraphs (a) and (b) of this section, the Optionee shall
immediately forfeit any unvested and vested Options represented by this Award
and any shares of Common Stock or proceeds from the sale of such shares of
Common Stock, and the post-separation vesting and exercise rights of the Option
set forth above shall cease immediately, if: (i) he or she is terminated by the
Company or any of its subsidiaries for: embezzlement, theft of funds, fraud,
violation of rules, regulations or policies, or any intentional harmful act or
acts; or (ii) he or she at any time during the term of this Award directly or
indirectly, either as an employee, employer, consultant, agent, principal,
partner, shareholder, corporate officer, director or in any other capacity, with
respect to the Company or any of its subsidiaries, engages or assists any third
party in engaging in any competitive business, divulges any confidential or
proprietary information to a third party who is not authorized to receive the
confidential or proprietary information, or improperly uses any confidential or
proprietary information. 

(d)
If the Optionee is separated for any reason other than those set forth in
subparagraphs (a), (b) and (c) above, the Optionee (or Optionee’s beneficiary)
may exercise his or her Option, to the extent vested as of the date of his or
her separation, within 100 days after separation. In no event may the Option be
exercised more than 10 years from the date of grant. Any unvested options will
be forfeited as of the date of separation.



6.
TERM OF OPTION

The Option may not be exercised more than 10 years from the date of grant of the
Option, and the vested portion of such Option may be exercised during such term
only in accordance with the Plan and the terms of the Option.


7.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

The Option shall be adjusted pursuant to the Plan, in such manner, to such
extent (if any) and at such time as the Compensation Committee deems appropriate
in the circumstances, to reflect any stock dividend, stock split, split up,
extraordinary cash dividend, any combination or exchange of shares or other
Strategic Transaction.


8.
ADDITIONAL OPTIONS

The Compensation Committee may or may not grant the Optionee additional Options
in the future. Nothing in this Option or any future grant should be construed as
suggesting that additional grants to the Optionee will be forthcoming.


9.
LEAVES OF ABSENCE

For purposes of this Award Agreement, the Optionee’s service does not terminate
due to a military leave, a medical leave or another bona fide leave of absence
if the leave was approved by the Employer in writing and if continued crediting
of service is required by the terms of the leave or by applicable law. But,
service terminates when the approved leave ends unless the Optionee immediately
returns to active work.
If the Optionee goes on a leave of absence approved by the Employer, then the
vesting schedule specified in the Notice may be adjusted in accordance with the
Employer’s leave of absence policy or the terms of the leave.


10.
TAX WITHHOLDING

In the event that the Company determines that it is required to withhold any tax
as a result of the exercise of the Option, the Optionee, as a condition to the
exercise of their Option, shall make arrangements satisfactory to the Company to
enable it to satisfy all withholding requirements.


11.
INDEPENDENT TAX ADVICE

The tax consequences to the Optionee of receiving the Option or disposing of the
shares of Common Stock which may be issuable upon the exercise of the Option is
complicated and will depend, in part, on the Optionee’s specific tax situation.
The Optionee is advised to consult with an independent tax advisor for a full
understanding of the specific tax consequences of receiving the Option or
disposing of the shares of Common Stock which may be received upon exercise of
the Option.





--------------------------------------------------------------------------------






12.
RIGHTS AS A SHAREHOLDER

Neither the Optionee nor the Optionee’s beneficiary or representative shall have
any rights as a shareholder with respect to any Common Stock subject to the
Option, unless and until (i) the Optionee or the Optionee’s beneficiary or
representative becomes entitled to receive such Common Stock by filing a notice
of exercise and paying the option exercise price pursuant to the Option, and
(ii) the Optionee or Optionee’s beneficiary or representative has satisfied any
other requirement imposed by applicable law or the Plan.


13.
NO RETENTION RIGHTS

Nothing in this Award Agreement or in the Plan shall give the Optionee the right
to be retained by the Employer as an employee or in any capacity. The Employer
reserves the right to terminate the Optionee’s service at any time, with or
without cause.


14.
CLAWBACK POLICY

The Option, and any proceeds (Common Stock or cash) received in connection with
the exercise of the Option or subsequent sale of such issued Common Stock, shall
be subject to the Clawback Policy adopted by the Company’s Board, as amended
from time to time.
In the event the Clawback Policy is deemed unenforceable with respect to the
Option, or with respect to the proceeds received in connection with the exercise
of the Option or subsequent sale of Common Stock issued pursuant to the Option,
then the Option grant subject to this Award Agreement shall be deemed
unenforceable due to lack of adequate consideration.


15.
ENTIRE AGREEMENT

The Notice, this Award Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) that relate to the subject matter
hereof.





